DETAILED ACTION
This communication is in response to the claims filed on 10/26/2020.
Application No: 17/079,522. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 5-7, 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aumente et al. (US 20150096813 A1) in view of GEGOV et al. (WO 2015090739 A1, also see NPL with page numbers). 

Regarding claim 1, Aumente teaches a loading determination system ([0011], e.g. providing a system for controlling and verifying the size and weight of an at least one piece of carry-on luggage. In at least one embodiment, an at least one database server is configured for selectively storing data related to at least one of the luggage, an at least one passenger in possession of the luggage, a transportation vehicle on which the passenger plans to travel, and a transportation hub from which the transportation vehicle is to depart, … Upon the passenger subsequently utilizing the luggage device to verify the size and weight of the luggage, the luggage device is further configured for receiving the luggage within the receptacle of the luggage device and determining the weight and dimensions of the luggage), comprising: 
a memory; and a processor coupled to the memory ([0043], e.g. In at least one embodiment, each luggage device 10 provides a luggage application 120 residing in memory 122 on the computerized processing unit 40 of the luggage device 10), the processor being configured to 
acquire image data of luggage to be loaded ([0040], e.g. Again, the luggage L may optionally be photographed via camera 34, whether for identification only or as part of the screening algorithm (i.e. acquire image data of luggage to be loaded). As shown, an exemplary tag T attached at the top of the bag L would be captured in such photo as well),
compute a dimension of the luggage based on the acquired image data ([0011], e.g. Upon the passenger subsequently utilizing the luggage device to verify the size and weight of the luggage, the luggage device is further configured for receiving the luggage within the receptacle of the luggage device and determining the weight and dimensions of the luggage. [0027] Preferably the sensors 27-29 would be positioned within or behind the side, bottom, or top walls of the receptacle 20 so as to prevent tampering with or disabling the sensors or damage to the sensors as luggage L goes in and out of the receptacle 20. The sensors may include, but are not limited to, infrared barriers, image sensors (camera+shape recognition algorithms), ultrasound sensors, etc., and the device 10 can employ a single measurement sensor/method or a combination of them. Any such sensors and means of mounting and operating whether in a fixed or adjustable array for the purpose of determining the dimensions of a piece of luggage L or other object placed within any such receptacle 20 (i.e. calculating a dimension of the luggage based on the acquired image data). [0040] Once more, the determined size and weight values for the luggage L are then compared by the processing unit 40 (FIGS. 1, 2 and 6)), and 
determine whether or not loading of the luggage into the loading space is possible by comparing the acquired dimension of the loading space with the computed dimension of the luggage ([0040], e.g. Once more, the determined size and weight values for the luggage L are then compared by the processing unit 40 (FIGS. 1, 2 and 6) to the allowable limits established by the transportation company or other authority and stored therein (i.e. determine whether or not loading of the luggage into the loading space is possible or allowed based on stored data). An appropriate message is then displayed on the display device 60 for the passenger P to see and react to as needed).

Aumente teaches a system for controlling and verifying the size and weight of a piece of carry-on luggage. In at least one embodiment, an at least one database server is configured for selectively storing data related to at least one of the luggage, an at least one passenger in possession of the luggage, a transportation vehicle on which the passenger plans to travel. However, Aumente differs from the claimed invention in not specifically and clearly describing wherein acquire a dimension of a loading space in a vehicle .

However, in the analogous field of endeavor, GEGOV teaches that wherein 
acquire a dimension of a loading space in a vehicle ([page 4], e.g. Vehicle, load from a server of the vehicle manufacturer and use the appropriate data to determine the optimized loading strategy of the vehicle (i.e. acquire a dimension of a loading space in a vehicle from a server or database). Alternatively, these data may already be stored in the smartphone or in the vehicle, so that a corresponding data exchange before performing the
Procedure is not necessary. Not just the user-based detection Dimensions, but also the determination of the optimized loading strategy of the motor vehicle and the visualization of the optimized loading strategy for the user can be realized in the context of such a motor vehicle-specific smartphone application.
If the information necessary for this is available, the determination of the optimized loading strategy of the motor vehicle can be made taking into account the
Loading regulations of the respective type of motor vehicle and the maximum usable interior volume. The loading instructions can also already be present or loaded from a server of the manufacturer, … The determination of the optimized loading strategy of the vehicle as a function of the detected dimensions of the at least one object to be transported and in dependence on the type of motor vehicle to be loaded can be carried out by a suitable algorithm in a computing unit).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of GEGOV within the method of Aumente. The motivation to combine references is that the combined method provides technique for loading a motor vehicle using an optimised loading strategy. Furthermore, often the loading potential of a vehicle is not optimally utilized and possibly the vehicle loaded unilaterally or improperly. In doing so, specific loading rules must be observed for each vehicle to prevent improper loading. Although such guidelines for proper loading are usually present in every motor vehicle, they are often not consulted by a user. In particular, in the case of an overload, there is not only the risk of damage to the vehicle, but also an accident risk, which must be avoided. The object of the present invention is therefore to provide a method and a system which allows a simple and secure loading of a motor vehicle by a user (See GEGOV [Page 2]). 

Regarding claim 2, Aumente in view of GEGOV teaches all the limitations of claim 1. GEGOV further teaches wherein further configured to acquire the dimension of the loading space that has been stored in advance by vehicle type ([page 12], e.g. For example, the smartphone may contact the management server 40 to obtain information for a particular type of vehicle indicating the cargo volume of the vehicle Specify the trunk of the vehicle and its geometric configuration).

The motivation to combine reference of GEGOV within the method of Aumente before the effective filing date of the invention is that the new method provides technique for the loading of a vehicle is autonomously planned and performed by a user of the vehicle, in particular, when loading several objects such as luggage or the like (see GEGOV [page 2]).

Regarding claim 5, Aumente in view of GEGOV teaches all the limitations of claim 1. GEGOV further teaches wherein further configured to instruct a user of a loading location and a loading orientation of the luggage ([Page 5], e.g. If a user or driver or occupant needs an object to be transported during transportation or during a journey, the object should be assigned to such a loading position when determining the loading strategy so that the object is within reach or in the trunk on top (i.e. instruct a user of a loading location and a loading orientation of the luggage)).

The motivation to combine reference of GEGOV within the method of Aumente before the effective filing date of the invention is that the new method provides technique for the loading of a vehicle is autonomously planned and performed by a user of the vehicle, in particular, when loading several objects such as luggage or the like (see GEGOV [page 2]).

Regarding claim 6, Aumente teaches a loading determination method ([0011], e.g. providing a system (i.e. system performing method steps) for controlling and verifying the size and weight of an at least one piece of carry-on luggage. In at least one embodiment, an at least one database server is configured for selectively storing data related to at least one of the luggage, an at least one passenger in possession of the luggage, a transportation vehicle on which the passenger plans to travel, and a transportation hub from which the transportation vehicle is to depart, … Upon the passenger subsequently utilizing the luggage device to verify the size and weight of the luggage, the luggage device is further configured for receiving the luggage within the receptacle of the luggage device and determining the weight and dimensions of the luggage), comprising, 
by a processor ([0043], e.g. In at least one embodiment, each luggage device 10 provides a luggage application 120 residing in memory 122 on the computerized processing unit 40 of the luggage device 10) :
acquiring image data of luggage to be loaded ([0040], e.g. Again, the luggage L may optionally be photographed via camera 34, whether for identification only or as part of the screening algorithm (i.e. acquire image data of luggage to be loaded). As shown, an exemplary tag T attached at the top of the bag L would be captured in such photo as well);
computing a dimension of the luggage based on the acquired image data ([0011], e.g. Upon the passenger subsequently utilizing the luggage device to verify the size and weight of the luggage, the luggage device is further configured for receiving the luggage within the receptacle of the luggage device and determining the weight and dimensions of the luggage. [0027] Preferably the sensors 27-29 would be positioned within or behind the side, bottom, or top walls of the receptacle 20 so as to prevent tampering with or disabling the sensors or damage to the sensors as luggage L goes in and out of the receptacle 20. The sensors may include, but are not limited to, infrared barriers, image sensors (camera+shape recognition algorithms), ultrasound sensors, etc., and the device 10 can employ a single measurement sensor/method or a combination of them. Any such sensors and means of mounting and operating whether in a fixed or adjustable array for the purpose of determining the dimensions of a piece of luggage L or other object placed within any such receptacle 20 (i.e. calculating a dimension of the luggage based on the acquired image data). [0040] Once more, the determined size and weight values for the luggage L are then compared by the processing unit 40 (FIGS. 1, 2 and 6)); and 
determining whether or not loading of the luggage into the loading space is possible by comparing the acquired dimension of the loading space with the computed dimension of the luggage ([0040], e.g. Once more, the determined size and weight values for the luggage L are then compared by the processing unit 40 (FIGS. 1, 2 and 6) to the allowable limits established by the transportation company or other authority and stored therein (i.e. determine whether or not loading of the luggage into the loading space is possible or allowed based on stored data). An appropriate message is then displayed on the display device 60 for the passenger P to see and react to as needed).

Aumente teaches a system for controlling and verifying the size and weight of a piece of carry-on luggage. In at least one embodiment, an at least one database server is configured for selectively storing data related to at least one of the luggage, an at least one passenger in possession of the luggage, a transportation vehicle on which the passenger plans to travel. However, Aumente differs from the claimed invention in not specifically and clearly describing wherein acquiring a dimension of a loading space in a vehicle.

However, in the analogous field of endeavor, GEGOV teaches that wherein 
acquiring a dimension of a loading space in a vehicle ([page 4], e.g. Vehicle, load from a server of the vehicle manufacturer and use the appropriate data to determine the optimized loading strategy of the vehicle (i.e. acquire a dimension of a loading space in a vehicle from a server or database). Alternatively, these data may already be stored in the smartphone or in the vehicle, so that a corresponding data exchange before performing the
Procedure is not necessary. Not just the user-based detection Dimensions, but also the determination of the optimized loading strategy of the motor vehicle and the visualization of the optimized loading strategy for the user can be realized in the context of such a motor vehicle-specific smartphone application.
If the information necessary for this is available, the determination of the optimized loading strategy of the motor vehicle can be made taking into account the
Loading regulations of the respective type of motor vehicle and the maximum usable interior volume. The loading instructions can also already be present or loaded from a server of the manufacturer, … The determination of the optimized loading strategy of the vehicle as a function of the detected dimensions of the at least one object to be transported and in dependence on the type of motor vehicle to be loaded can be carried out by a suitable algorithm in a computing unit).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of GEGOV within the method of Aumente. The motivation to combine references is that the combined method provides technique for loading a motor vehicle using an optimised loading strategy. Furthermore, often the loading potential of a vehicle is not optimally utilized and possibly the vehicle loaded unilaterally or improperly. In doing so, specific loading rules must be observed for each vehicle to prevent improper loading. Although such guidelines for proper loading are usually present in every motor vehicle, they are often not consulted by a user. In particular, in the case of an overload, there is not only the risk of damage to the vehicle, but also an accident risk, which must be avoided. The object of the present invention is therefore to provide a method and a system which allows a simple and secure loading of a motor vehicle by a user (See GEGOV [Page 2]). 

Regarding claim 7, Aumente in view of GEGOV teaches all the limitations of claim 6. GEGOV further teaches wherein acquiring the dimension of the loading space that has been stored in advance by vehicle type ([page 12], e.g. For example, the smartphone may contact the management server 40 to obtain information for a particular type of vehicle indicating the cargo volume of the vehicle Specify the trunk of the vehicle and its geometric configuration).

The motivation to combine reference of GEGOV within the method of Aumente before the effective filing date of the invention is that the new method provides technique for the loading of a vehicle is autonomously planned and performed by a user of the vehicle, in particular, when loading several objects such as luggage or the like (see GEGOV [page 2]).

Regarding claim 10, Aumente in view of GEGOV teaches all the limitations of claim 6. GEGOV further teaches instructing a user of a loading location and a loading orientation of the luggage ([Page 5], e.g. If a user or driver or occupant needs an object to be transported during transportation or during a journey, the object should be assigned to such a loading position when determining the loading strategy so that the object is within reach or in the trunk on top (i.e. instruct a user of a loading location and a loading orientation of the luggage)).

The motivation to combine reference of GEGOV within the method of Aumente before the effective filing date of the invention is that the new method provides technique for the loading of a vehicle is autonomously planned and performed by a user of the vehicle, in particular, when loading several objects such as luggage or the like (see GEGOV [page 2]).

Regarding claim 11, Aumente teaches a non-transitory storage medium that stores a program that causes a processor to execute loading determination processing ([0043], e.g. In at least one embodiment, each luggage device 10 provides a luggage application 120 residing in memory 122 on the computerized processing unit 40 (i.e. a non-transitory storage medium that stores a program) of the luggage device 10). [0043] It should be noted that the term "memory" is intended to include any type of electronic storage medium (or combination of storage mediums) now known or later developed. [0011] providing a system (i.e. system performing method steps) for controlling and verifying the size and weight of an at least one piece of carry-on luggage. In at least one embodiment, an at least one database server is configured for selectively storing data related to at least one of the luggage, an at least one passenger in possession of the luggage, a transportation vehicle on which the passenger plans to travel, and a transportation hub from which the transportation vehicle is to depart, … Upon the passenger subsequently utilizing the luggage device to verify the size and weight of the luggage, the luggage device is further configured for receiving the luggage within the receptacle of the luggage device and determining the weight and dimensions of the luggage), the loading determination processing comprising: 
acquiring image data of luggage to be loaded ([0040], e.g. Again, the luggage L may optionally be photographed via camera 34, whether for identification only or as part of the screening algorithm (i.e. acquire image data of luggage to be loaded). As shown, an exemplary tag T attached at the top of the bag L would be captured in such photo as well); 
computing a dimension of the luggage based on the acquired image data ([0011], e.g. Upon the passenger subsequently utilizing the luggage device to verify the size and weight of the luggage, the luggage device is further configured for receiving the luggage within the receptacle of the luggage device and determining the weight and dimensions of the luggage. [0027] Preferably the sensors 27-29 would be positioned within or behind the side, bottom, or top walls of the receptacle 20 so as to prevent tampering with or disabling the sensors or damage to the sensors as luggage L goes in and out of the receptacle 20. The sensors may include, but are not limited to, infrared barriers, image sensors (camera+shape recognition algorithms), ultrasound sensors, etc., and the device 10 can employ a single measurement sensor/method or a combination of them. Any such sensors and means of mounting and operating whether in a fixed or adjustable array for the purpose of determining the dimensions of a piece of luggage L or other object placed within any such receptacle 20 (i.e. calculating a dimension of the luggage based on the acquired image data). [0040] Once more, the determined size and weight values for the luggage L are then compared by the processing unit 40 (FIGS. 1, 2 and 6)); and 
determining whether or not loading of the luggage into the loading space is possible by comparing the acquired dimension of the loading space with the computed dimension of the luggage ([0040], e.g. Once more, the determined size and weight values for the luggage L are then compared by the processing unit 40 (FIGS. 1, 2 and 6) to the allowable limits established by the transportation company or other authority and stored therein (i.e. determine whether or not loading of the luggage into the loading space is possible or allowed based on stored data). An appropriate message is then displayed on the display device 60 for the passenger P to see and react to as needed).

Aumente teaches a system for controlling and verifying the size and weight of a piece of carry-on luggage. In at least one embodiment, an at least one database server is configured for selectively storing data related to at least one of the luggage, an at least one passenger in possession of the luggage, a transportation vehicle on which the passenger plans to travel. However, Aumente differs from the claimed invention in not specifically and clearly describing wherein acquiring a dimension of a loading space in a vehicle.

However, in the analogous field of endeavor, GEGOV teaches that wherein 
acquiring a dimension of a loading space in a vehicle ([page 4], e.g. Vehicle, load from a server of the vehicle manufacturer and use the appropriate data to determine the optimized loading strategy of the vehicle (i.e. acquire a dimension of a loading space in a vehicle from a server or database). Alternatively, these data may already be stored in the smartphone or in the vehicle, so that a corresponding data exchange before performing the
Procedure is not necessary. Not just the user-based detection Dimensions, but also the determination of the optimized loading strategy of the motor vehicle and the visualization of the optimized loading strategy for the user can be realized in the context of such a motor vehicle-specific smartphone application.
If the information necessary for this is available, the determination of the optimized loading strategy of the motor vehicle can be made taking into account the
Loading regulations of the respective type of motor vehicle and the maximum usable interior volume. The loading instructions can also already be present or loaded from a server of the manufacturer, … The determination of the optimized loading strategy of the vehicle as a function of the detected dimensions of the at least one object to be transported and in dependence on the type of motor vehicle to be loaded can be carried out by a suitable algorithm in a computing unit).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of GEGOV within the method of Aumente. The motivation to combine references is that the combined method provides technique for loading a motor vehicle using an optimised loading strategy. Furthermore, often the loading potential of a vehicle is not optimally utilized and possibly the vehicle loaded unilaterally or improperly. In doing so, specific loading rules must be observed for each vehicle to prevent improper loading. Although such guidelines for proper loading are usually present in every motor vehicle, they are often not consulted by a user. In particular, in the case of an overload, there is not only the risk of damage to the vehicle, but also an accident risk, which must be avoided. The object of the present invention is therefore to provide a method and a system which allows a simple and secure loading of a motor vehicle by a user (See GEGOV [Page 2]). 

Regarding claim 12, Aumente in view of GEGOV teaches all the limitations of claim 11. GEGOV further teaches wherein acquiring the dimension of the loading space that has been stored in advance by vehicle type ([page 12], e.g. For example, the smartphone may contact the management server 40 to obtain information for a particular type of vehicle indicating the cargo volume of the vehicle Specify the trunk of the vehicle and its geometric configuration).

The motivation to combine reference of GEGOV within the method of Aumente before the effective filing date of the invention is that the new method provides technique for the loading of a vehicle is autonomously planned and performed by a user of the vehicle, in particular, when loading several objects such as luggage or the like (see GEGOV [page 2]).

Regarding claim 15, Aumente in view of GEGOV teaches all the limitations of claim 11. GEGOV further teaches instructing a user of a loading location and a loading orientation of the luggage ([Page 5], e.g. If a user or driver or occupant needs an object to be transported during transportation or during a journey, the object should be assigned to such a loading position when determining the loading strategy so that the object is within reach or in the trunk on top (i.e. instruct a user of a loading location and a loading orientation of the luggage)).

The motivation to combine reference of GEGOV within the method of Aumente before the effective filing date of the invention is that the new method provides technique for the loading of a vehicle is autonomously planned and performed by a user of the vehicle, in particular, when loading several objects such as luggage or the like (see GEGOV [page 2]).

 
Allowable Subject Matter 
Claims 3-4, 8-9 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art Record 
The prior art made of record and not relied upon is considered pertinent 

to applicant’s disclosure. 

Herman; David Michael et al. (US 20200023811 A1) - VEHICLE LOAD PREDICTION.
Gil; Julio (US 20170313421 A1) - UNMANNED AERIAL VEHICLE INCLUDING A REMOVABLE PARCEL CARRIER.
KANAOKA; Kei et al. (US 20190182457 A1) - LUGGAGE MANAGEMENT SYSTEM AND LUGGAGE MANAGEMENT METHOD.
Gudmundson; Dan et al. (US 7899232 B2) - Method and apparatus for providing threat image projection (TIP) in a luggage screening system, and luggage screening system implementing same.
DAUN; Nico et al. (US 20160304299 A1) - Method and System for Loading a Motor Vehicle. 
HARUMOTO S (JP-2007001724-A) - VEHICLE LOAD MANAGEMENT DEVICE .
AUMENTE A J (WO-2015052165-A1) - LUGGAGE CONTROL AND VERIFICATION SYSTEM AND METHODS OF USE.
ARATANI M (JP-2015184894-A) - INFORMATION STORAGE PROCESSING DEVICE, TERMINAL DEVICE, CONTROL METHOD, PROGRAM, AND STORAGE MEDIUM.
FANG H (CN-106144801-A) - based on a depth sensor for sensing the special load situation of passenger transport. 
GROSS P (EP-3118782-A1) - LOAD RECOMMENDATION AND LOAD SECURING RECOMMENDATION FOR A VEHICLE.
HAYATO M (EP-3498545-A1) - LUGGAGE MANAGEMENT SYSTEM AND LUGGAGE MANAGEMENT METHOD.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /MAHENDRA R PATEL/ Primary Examiner, Art Unit 2645